Case 8:20-cv-00247-JLS-JDE Document 27 Filed 05/08/20 Page 1 of 5 Page ID #:221



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00247-JLS-JDE                                             Date: May 08, 2020
 Title: James Andrews et al. v. Conversion Squared Corporation et al.
  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

       Terry Guerrero                                                    N/A
        Deputy Clerk                                                Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                ATTORNEYS PRESENT FOR DEFENDANT:

                  Not Present                                       Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER GRANTING DEFENDANT’S
              MOTION TO DISMISS (Doc. 18)

       Before the Court is Defendant Conversion Squared Corporation’s Motion to
 Dismiss Plaintiffs’ First Amended Complaint. (Mot., Doc. 18.) Plaintiffs opposed, and
 Defendant replied. (Opp’n, Doc. 24; Reply, Doc. 25.) Having taken the matter under
 submission and considered the parties’ briefs, the Court GRANTS Defendant’s Motion.

 I.     BACKGROUND 1
           Plaintiffs are nine individuals seeking to recover statutory damages under Section
 17529.5 of the California Business and Professions Code for unsolicited spam email
 messages sent to them at Defendant’s direction. (See FAC, Doc. 17 ¶¶ 1–3.) Together,
 Plaintiffs received a total of 567 email messages advertising “dating/matchmaking
 services sold at Defendant’s Websites, matelocal.com, matchseniors.com, and
 realmaturesingles.com.” (Id. ¶¶ 1, 42.) Plaintiffs allege that the sender information—
 specifically, the field containing the sender’s name—in these emails is deceptive because
 “the From Names all contain [] generic terms that are not the Defendant (e.g. ‘Riley,’
 ‘Adele,’ ‘Carla,’ ‘Valerie’).” (Id. ¶¶ 46, 50.) Plaintiffs further allege that the email
 messages “were sent from domain names that . . . were not readily traceable to the sender
 . . . in violation of Section 17529.5.” (Id. ¶ 65.)

        1
           For purposes of a Motion to Dismiss, the Court deems the well-pleaded allegations of
 the First Amended Complaint (“FAC”) to be true.

                                CIVIL MINUTES – GENERAL                                       1
Case 8:20-cv-00247-JLS-JDE Document 27 Filed 05/08/20 Page 2 of 5 Page ID #:222



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00247-JLS-JDE                                          Date: May 08, 2020
 Title: James Andrews et al. v. Conversion Squared Corporation et al.

        As an appendix to the FAC, Plaintiffs attach a chart that includes the date and time
 of sending, From name, sending domain, and subject line for each of the 567 email
 messages. (App. to FAC, Doc. 17-1.) The following is a snippet of entries from the
 chart:

  Date/Time          From Name                  Sender’s Email                  Subject

 12/19/18 6:18         Jocelynn        Aleena681@ukmetalrefining.com       Men Wanted today


                                                                           Hookup with your
 12/19/18 7:38           Elin         Vivian371@wearewanderhers.com
                                                                            neighbors wife

                                                                           Mail Order Brides
 12/19/18 7:51          Lorelai       Scarlette528@hemp3-dprinting.com
                                                                           Choices Enclosed

                                                                           Is it time for me to
  12/8/18 8:25         Annabel          Cassidy529@taraftarinyeri.com
                                                                                  give up?

                                                                           Do you remember
 12/19/18 14:28        Anniston       Andrea919@newbeerseve2020.com
                                                                                 me?

                                                                             You have been
 12/19/18 18:20          Zoey         Emmalee446@thecountynotary.com
                                                                          tagged with a photo!

                                                                            Meet Beautiful,
  12/8/18 4:00         Samiyah         Natalia920@germanyproject.com        Adoring Russian
                                                                             Women Today

 (Id. at 7.)
         Plaintiffs filed this action on November 6, 2019, in Orange County Superior
 Court. (Compl., Doc. 1-1.) Defendant was served on January 9, 2020 and then removed
 the case to this Court on February 7, 2020. (Notice of Removal, Doc. 1 ¶ 2.) On March
 4, 2020, Plaintiffs filed a First Amended Complaint. Like the original Complaint, the


                                  CIVIL MINUTES – GENERAL                                   2
Case 8:20-cv-00247-JLS-JDE Document 27 Filed 05/08/20 Page 3 of 5 Page ID #:223



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00247-JLS-JDE                                           Date: May 08, 2020
 Title: James Andrews et al. v. Conversion Squared Corporation et al.

 FAC contains a single claim for violations of Section 17529.5(a)(2) of the California
 Business and Professions Code. (FAC ¶¶ 84–110.)
         Defendant now moves to dismiss the FAC on the grounds that Plaintiffs fail to
 state a claim and, regardless, their claim is preempted by the federal CAN-SPAM Act.
 (See Mot. at 1.)

 II.    LEGAL STANDARD
         “Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss a complaint
 for ‘failure to state a claim upon which relief can be granted.’ Dismissal of a complaint
 can be based on either a lack of a cognizable legal theory or the absence of sufficient
 facts alleged under a cognizable legal theory.” Alfred v. Walt Disney Co., 388 F. Supp.
 3d 1174, 1180 (C.D. Cal. 2019) (quoting Fed R. Civ. P. 12(b)(6)).
         In deciding a motion to dismiss under Rule 12(b)(6), courts must accept as true all
 “well-pleaded factual allegations” in a complaint. Ashcroft v. Iqbal, 556 U.S. 662, 679
 (2009). Courts must also draw all reasonable inferences in the light most favorable to the
 non-moving party. See Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.
 2010). Yet, “courts ‘are not bound to accept as true a legal conclusion couched as a
 factual allegation.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting
 Papasan v. Allain, 478 U.S. 265, 286 (1986)).

 III.   DISCUSSION
        A.     CAN-SPAM Act Preemption
        The preemption clause of the CAN-SPAM Act provides in relevant part:

        This chapter supersedes any statute, regulation, or rule of a State or political
        subdivision of a State that expressly regulates the use of electronic mail to
        send commercial messages, except to the extent that any such statute,
        regulation, or rule prohibits falsity or deception in any portion of a
        commercial electronic mail message or information attached thereto.




                               CIVIL MINUTES – GENERAL                                     3
Case 8:20-cv-00247-JLS-JDE Document 27 Filed 05/08/20 Page 4 of 5 Page ID #:224



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00247-JLS-JDE                                         Date: May 08, 2020
 Title: James Andrews et al. v. Conversion Squared Corporation et al.

 15 U.S.C. § 7707(b)(1) (emphasis added). “[T]he express language of § 7707(b)
 demonstrates Congress’s intent that the CAN–SPAM Act broadly preempt state
 regulation of commercial e-mail with limited, narrow exception.” Gordon v.
 Virtumundo, Inc., 575 F.3d 1040, 1061 (9th Cir. 2009). Accordingly, the Ninth Circuit
 has interpreted the Act’s preemption clause as inapplicable only to state statutes,
 regulations, and rules that, as applied, prohibit “deceptive subject line headings
 or materially false or materially misleading header information.” See id. at 1062 (citing
 15 U.S.C. §§ 7704(a), 7701(b)(2)). In other words, to escape CAN-SPAM Act
 preemption, “the false or deceptive information in a commercial email must be material.”
 Silverstein v. Keynetics Inc., 192 F. Supp. 3d 1045, 1048 (N.D. Cal. 2016), aff’d, 727 F.
 App’x 244 (9th Cir. 2018). And material means material in the “traditionally tortious or
 wrongful” sense: “[T]he exception language, read as Congress intended, refers to
 ‘traditionally tortious or wrongful conduct.’” Gordon, 575 F.3d at 1062 (quoting Omega
 World Travel, Inc. v. Mummagraphics, Inc., 469 F.3d 348, 354 (4th Cir. 2006)).
         Here, Plaintiffs allege that the emails at issue were “deceptive” in two ways.
 Plaintiffs first allege that the messages were deceptive because the “From Names” were
 all generic names that did not identify the sender. (See FAC ¶¶ 46–50.) Second,
 Plaintiffs allege that the emails were sent from domain names “not readily traceable to
 the sender” and that “the email bodies d[id] not identify the advertiser or the sender”
 because “the text of [the] advertisements in this action [was] not in the body of the
 email.” (Id. ¶¶ 65, 69.) But, crucially, and contrary to Plaintiffs’ representation in their
 Opposition (see Opp’n at 4), Plaintiffs do not allege that they were deceived as to the
 nature of the emails, see Silverstein v. Keynetics, Inc., 727 F. App’x 244, 246 (9th Cir.
 2018). In fact, Plaintiffs do not really allege deception, period, instead taking issue with
 a variety of missing information. Moreover, it is difficult to see how Plaintiffs could
 allege deception given that, as in Silverstein, the combination of the sender name and the
 subject line make apparent to any reasonable person the exact nature of the email. See id.
 (concluding plaintiff could not show deception as to the nature of the emails “given that
 the ‘From’ names were adjacent to clearly commercial subject lines, such as ‘How a
 newbie banked $5K THIS WEEK ... What Nobody Told You About.’”).



                               CIVIL MINUTES – GENERAL                                    4
Case 8:20-cv-00247-JLS-JDE Document 27 Filed 05/08/20 Page 5 of 5 Page ID #:225



  ____________________________________________________________________________
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No. 8:20-cv-00247-JLS-JDE                                           Date: May 08, 2020
 Title: James Andrews et al. v. Conversion Squared Corporation et al.

        At bottom, therefore, Plaintiffs’ allegations are of the “technical” kind that “find
 no basis in traditional tort theories and therefore fall beyond the ambit of the exception
 language in the CAN–SPAM Act’s express preemption clause.” Gordon, 575 F.3d at
 1064; see also id. (“In sum, Gordon’s alleged header deficiencies relate to, at most, non-
 deceptive statements or omissions and a heightened content or labeling requirement.”);
 cf. Zoobuh, Inc. v. Better Broad., LLC., No. 2:11CV00516-DN, 2013 WL 2407669, at *5
 (D. Utah May 31, 2013) (describing section 17529.5(a)(2) as placing “a more onerous
 burden on a plaintiff than the . . . CAN-SPAM Act”). Accordingly, Plaintiffs’ claim is
 preempted by the CAN-SPAM Act.

        B.     Leave to Amend
        Rule 15(a)(2) of the Federal Rules of Civil Procedure instructs that a court should
 “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 However, Rule 15’s “liberality does not apply when amendment would be futile.” Ebner
 v. Fresh, Inc., 838 F.3d 958, 968 (9th Cir. 2016).
        Although the Court doubts Plaintiffs’ ability to amend their pleading “to escape
 federal preemption,” Silverstein, 192 F. Supp. 3d at 1053, the Court cannot pronounce
 amendment futile at this juncture. The Court therefore grants Plaintiffs leave to amend
 the complaint, so long as they can do so in a manner consistent with the factual
 allegations they have already pleaded.

 IV.    CONCLUSION
        For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiffs’ First
 Amended Complaint is GRANTED. Any amended complaint must be filed no later than
 twenty-one (21) days from the date of this Order, and Plaintiffs may not add any claims
 or defendants.


                                                                        Initials of Preparer: tg




                               CIVIL MINUTES – GENERAL                                      5
